Title: To James Madison from Thomas Jefferson, 20 September 1790
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello Sep. 20. 1790.
Your servant now returns with many thanks for the aid of him & your horses. I was disappointed in meeting my family here: however I am told they will arrive today. I wished to have seen mr. Randolph, before the departure of your servant, to know if he had found a horse for me; because if he has not, I should determine to accept the offer of yours. I drove him about eight miles in the Phaeton, and he did as well as the awkwardness of so new a situation to him gave me right to expect. If mr. Randolph should not have been succesful in his enquiries, I will send to you for the horse immediately. Notwithstanding your observing ‘we should not differ about the price,’ I know nobody with whom it is so difficult to settle a price, and with whom I should be so likely to differ. Witness the money disputes on our journey. As I would not chuse to trust to your setting a price therefore, I should propose your getting a capt: Wood or some such good judge to do you justice. But of this more if I send for the horse. Adieu, my dear Sir. Your’s affectionately
Th: Jefferson
